Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 7/12/2022. 
Claims 1-36 are pending.
Response to Arguments

 Claim 30 has been corrected. Therefore, the objections of claim 30 are withdrawn.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al (US 20210266598 A1) in view of SARWER et al (US 20210306623 A1 with priority date of 3/24/2020)
             Regarding claim 1 and 9; HASHIMOTO discloses a method/device of decoding video data [e.g. FIG. 1 and 6; decoding method], the method comprising: receiving a first slice header syntax element for a slice of the video data [e.g. FIG. 4; slice headers]; determining a first value for the first slice header syntax element [e.g. FIG. 9; flags], wherein the first value is indicative of whether dependent quantization is enabled for the slice [e.g. a flag indicating whether dependent quantization is enabled]; receiving a second slice header syntax element for the slice of the video data [e.g. a flag to enable sign data hiding] ; determining a second value for the second slice header syntax element [e.g. pic_sign_data_hiding_enabled_flag value], wherein the second value is indicative of whether sign data hiding is enabled for the slice [e.g. pic_sign_data_hiding_enabled_flag=1]; Sign data hiding and dependent quantization are not used when residual coding using the transform skip mode]; and decoding the slice based on the determinations [e.g. FIG. 6].
            It is noted that HASHIMOTO differs to the present invention in that HASHIMOTO fails to explicitly disclose the detail of determining transform skip residual coding.
            However, SARWER teaches the well-known concept of determining whether transform skip residual coding [e.g. slice_ts_residual_coding_disabled_flag] is disabled for the slice in response to the first value and the second value [e.g. FIG. 17-18; sign data hiding enable flag and dep_quant_enable_flag].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by HASHIMOTO to exploit the well-known residual coding technique taught by SARWER as above, in order to provide increased coding efficiency [See SARWER; [0076 and 0154]].
             Regarding claim 2 and 10; HASHIMOTO discloses determining whether transform skip residual coding is disabled for the slice comprises in response to one or both of the first value indicating that dependent quantization is enabled for the slice or the second value indicating that sign data hiding is enabled for the slice, determining that transform skip residual coding is enabled for the slice [e.g. [0136]; exclusively operating transform skip and dependent quantization, or, sign data hiding and dependent quantization].  
             Regarding claim 3 and 11; HASHIMOTO discloses determining that transform skip residual coding is enabled for the slice comprises: inferring that a third slice header syntax element [e.g. transform_skip_flag] indicative of whether transform skip residual coding is disabled for the slice is set to a value indicating that transform skip residual coding is enabled for the slice [e.g. [0105]; transform_skip_flag=1; performing transform skip mode].  
             Regarding claim 4 and 12; HASHIMOTO discloses decoding the slice comprises: in response to determining that a block of the slice is encoded in a transform skip mode, applying transform skip residual decoding to the block [e.g. [0105]; transform_skip_flag=1; performing transform skip mode].  
             Regarding claim 5 and 13; HASHIMOTO discloses the first value is equal to 1 or the second value is equal to 1 [e.g. FIG. 6 and 9; ph_dep_quant_enabled_flag is 1 or pic_sign_data_hiding_enabled_flag is 1].  
             Regarding claim 6 and 14; HASHIMOTO discloses determining whether transform skip residual coding is disabled for the slice comprises: in response to the first value indicating that dependent quantization is disabled for the slice and the second value indicating that sign data hiding is disabled for the slice [e.g. [0136]; exclusively operating transform skip and dependent quantization, or, sign data hiding and dependent quantization], receiving a third slice header syntax element indicative of whether transform skip residual coding is disabled for the slice [e.g. ph_dep_quant_enabled_flag is 1 or that pic_sign_data_hiding_enabled_flag is 0 or that slice_ts_residual_coding_disabled_flag is 1].  
             Regarding claim 7 and 15; HASHIMOTO discloses a third value for the third slice header syntax element indicates that transform skip residual coding is disabled for the slice, and wherein decoding the slice comprises: in response to determining that a block of the slice is encoded in a transform skip mode [e.g. transform_skip_flag=1], decoding the block using transform residual coding while refraining from using dependent quantization and sign data hiding on the block [e.g. [0142]; use transform_skip_flag to exclusively operate transform skip, sign data hiding, and dependent quantization].  
             Regarding claim 8 and 16; HASHIMOTO discloses a third value for the third slice header syntax element [e.g. transform_skip_flag=1] indicates that transform skip residual coding is enabled for the slice, and wherein decoding the slice comprises: in response to determining that a block of the slice is encoded in a transform skip mode, applying transform skip residual decoding to the block [e.g. [0105]; transform_skip_flag=1; performing transform skip mode].
             Regarding claim 17; HASHIMOTO further discloses a display coupled to the one or more processors, the display being configured to display the slice [e.g. FIG. 1; 41].  
             Regarding claim 18; HASHIMOTO further discloses the device comprises a mobile device [e.g. [0182]; mobile telephone terminal].
	Regarding claim 19-26, this is an encoding method that includes same limitation as in claim 1-8 above respectively, the rejection of which are incorporated herein.
	Regarding claim 27-34, this is an encoding device that includes same limitation as in claim 1-8 above respectively, the rejection of which are incorporated herein.
             Regarding claim 35; HASHIMOTO further discloses a camera [e.g. FIG. 1-2; camera] coupled to the one or more processors, the camera being configured to capture the video data [e.g. FIG. 2].  
             Regarding claim 36; HASHIMOTO further discloses the device comprises a mobile device [e.g. [0182]; mobile telephone terminal].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAMUELSSON et al (US 20210321138 A1).
HSIANG (US 20210160479 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483